IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


HOLLY ANN KUCHWARA AND ROBERT : No. 584 MAL 2014
J. KUCHWARA                   :
                              :
                              : Petition for Allowance of Appeal from the
          v.                  : Order of the Superior Court
                              :
                              :
THEODUS WILLIAMS AND VALVANO  :
CONSTRUCTION, INC.            :
                              :
                              :
                              :
DOREEN MAZUR AND STEPHEN      :
MAZUR, HUSBAND AND WIFE, AND  :
AZURE MAZUR                   :
                              :
                              :
          v.                  :
                              :
                              :
THEODUS WILLIAMS AND VALVANO  :
CONSTRUCTION, INC.            :
                              :
                              :
PETITION OF: THEODUS WILLIAMS


                                    ORDER


PER CURIAM

     AND NOW, this 5th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.